REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and the attorney’s arguments, the rejection of claims 1-12 and 21-27 under 35 U.S.C. 112 (b) have been overcome.  Firstly, the claims have been amended to recite “a nicking site” in step (c) of claim 1 and therefore the term in step (d) now has antecedent basis.  Secondly, the amendments to claim 1 in steps (a), (c) and (e) provide clarity to the term “nucleic acid encoding”, and therefore claim 1 is definite.  Finally, claim 7 now recites “a capture site for interacting with a target cellular nucleic acid”, and the claim is now definite.  In addition, the rejection of claims 1-7 under statutory double patenting as claiming the same invention as claims 14-20 of U.S. Application No. 17/067534 and the rejection of claims 8-12 and 21-27 under the judicially created doctrine of obviousness-type double patenting over claims 14-20 of ‘534 application, have been overcome since the claims of the ‘534 application have been amended to recite a method for screening ion channel modulators, and are now distinct from the claims of the instant invention. 
As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Bent et al. (U.S. Patent No. 10,745,742), Agresti et al. (U.S. Patent Pub. No. 2016/0060621, cited on IDS of 11/23/2020) and Hindson et al. (U.S. Patent Pub. No. 2015/0005199), and no additional prior art references were identified that teach a method for amplifying a primer to maximize cellular nucleic acid barcoding as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637